First Investors Life Insurance Company [40 Wall Street, New York, N.Y. 10005] FLEXIBLE PREMIUM ADJUSTABLE VARIABLE LIFE INSURANCE POLICY ■ Flexible Premiums Payable to age 120 ■ Adjustable Death Benefit ■ Death Benefit Proceeds Payable at Death of Insured Prior to Maturity Date ■ Options for Payment of Proceeds ■ Non-Participating – No Annual Dividend First Investors Life agrees to pay the Proceeds of this Policy to the Beneficiary upon receipt of due proof of the death of the Insured and to provide the other rights and benefits in accordance with the terms of this Policy. Signed for First Investors Life Insurance Company at its Home Office in New York, New York NOTICE OF 10 DAY RIGHT TO EXAMINE POLICY: If for any reason the Owner is dissatisfied with this Policy, upon return of the Policy to the Company or to the insurance agent through whom it was purchased within ten days (thirty days if a replacement policy) after its receipt by the Owner, the Total Accumulation Value plus any charges and fees assessed to the Policy will be returned to the Owner, whereupon the policy shall be void. [Carol E. Springsteen, President] [Carol L. Brown, Secretary] This Policy is a contract between the Owner of the Policy and the Company. IT IS IMPORTANT THAT YOU READ YOUR POLICY CAREFULLY. ICC13-VUL-1(10/13) Table of Contents General Provisions 8 Definitions 8 The Policy 8 Change of Policy 9 Elections, Designations and Changes 9 Ownership 9 Control 9 Assignment 9 Not Contestable After Two Years 9 Suicide within Two Years 10 Policy Periods 10 Misstatement of Age or Sex 10 Claims of Creditors 10 Non-Participating 10 Annual Report 10 Illustration 10 Deferment 10 Beneficiary 11 Where Payable 11 Amount and Frequency 11 Planned Premiums 11 Premium Limits 11 Monthly No-Lapse Premium Guarantee 11 Grace Periods 11 No-Lapse Guarantee Grace Period 12 Policy Grace Period 12 The Accounts 12 The Separate Account 12 Subaccounts of the Separate Account 13 Changes within a Fund 13 The Fixed Account 13 Fixed Account Interest Rate 13 The Loan Account 13 Loan Account Interest Rate 14 2 ICC13-VUL-1(10/13) Table of Contents (continued) Changing Accumulation Value Allocations 14 Transfer of Accumulation Value 14 Systematic Transfer Option 14 Automated Subaccount Reallocation Option 14 Policy Values 15 Total Accumulation Value 15 Unloaned Accumulation Value 15 Fixed Account Accumulation Value 15 Loan Account Accumulation Value 15 Subaccount Accumulation Value 15 Cost of Insurance and Charges 16 Cost of Insurance 16 Cost of Insurance Calculation 16 Cost of Insurance Rates 16 Net Amount at Risk 16 Monthly Deduction 17 Policy Charge 17 Premium Charge 17 Separate Account Charge 17 Policy Cost Factors 17 Basis of Computation 17 Policy Loans 18 Loan Value 18 Loan Amount Available 18 Policy Loans and Loan Repayments 18 Policy Loan Balance 18 Interest on Policy Loans 18 Surrenders and Withdrawals 18 Surrender Value 18 Net Surrender Value 18 Surrender Charge 18 Surrender 19 Preferred Withdrawal Amount 19 Partial Withdrawal 19 Guaranteed Paid-Up Insurance Option 20 3 ICC13-VUL-1(10/13) Table of Contents (continued) Exchange Benefit Options 20 Reinstatement 21 Amount of Proceeds 21 Maturity Proceeds 21 Death Proceeds 21 Death Benefit 22 Death Benefit Options 22 Policy Changes 22 Increasing Face Amount 22 Decreasing Face Amount 22 Changing the Death Benefit Option 22 Payment of Proceeds 22 Payment 22 Election of Payment Option 23 Payment Options 23 Settlement Options 23 Payment for a Designated Number of Years 23 Payment of Life Income 23 Payment of a Designated Amount 24 Proceeds Left at Interest 24 Payment Contracts 24 ADDITIONAL BENEFITS Additional benefits, if any, listed in the Policy Schedule are described in the additional benefits agreements that follow after the last page of this Policy. 4 ICC13-VUL-1(10/13) POLICY SCHEDULE Contract Data Form Number ICC13 VUL-1 (10/13) Policy Number [0000123456] Insured [John Doe] Issue Date [June 1, 2014] Issue Age and Sex [35 - Male] Maturity Date [June 1, 2099] Premium Class [Standard Non-Tobacco] Owner [Insured] Death Benefit Option [Option A] Planned Premium [1,035.00] Beneficiary your Beneficiary is as designated by you in the Application, which is a part of this Policy, unless you have since changed the designation in accordance with the Policy Provisions. Schedule of Benefits and Premiums Initial Face Amount Planned Premium
